Citation Nr: 1515051	
Decision Date: 04/08/15    Archive Date: 04/21/15

DOCKET NO.  10-32 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1. Entitlement to service connection for bilateral plantar fasciitis (a bilateral foot disability).

2.  Entitlement to service connection for a back disability, including as secondary to plantar fasciitis.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Johnson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1968 to November 1972.  Subsequently, he served in the Army National Guard from July 1973 until August 2000; presumably, this includes periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  The Board has reviewed the Veteran's claims file and the records maintained in the Virtual VA and VBMS paperless claims processing systems.  

In the July 2010 substantive appeal, the Veteran requested a hearing at a local VA office (Travel Board hearing).  Subsequently, in an October 2011 submission, the Veteran withdrew the request for a Travel Board hearing; therefore, the appeal will proceed as the hearing request is considered to have been withdrawn.  38 C.F.R. § 20.702(e) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

The Veteran is seeking service connection for bilateral plantar fasciitis (a bilateral foot disability) and degenerative disc disease of the back with spondylosis (a back disability).  Specifically, the Veteran contends that the accumulation of doing physical training and running on concrete in combat boots, and doing marches across old roads, hurt his feet.  Alternatively, the Veteran contends that the subsequent service in the Army National Guard aggravated the foot and back conditions, and/or that the back condition is secondary to the bilateral foot condition.  

Service treatment records from the Veteran's service in the Army National Guard reflect a strain injury of the lower back in 1976 and another back injury in July 1987, diagnosed as lumbar subluxation with nerve root compression.  National Guard treatment records also reveal complaints of right heel pain in June 1991 and x-ray results revealed a metallic foreign body in the right heel soft tissues.  In November 1992, the Veteran was diagnosed with a bilateral foot disability (plantar fasciitis), and was diagnosed with a back disability (degenerative disc disease with spondylosis) in August 1995.  If the Veteran attended active duty for training (ACDUTRA), service connection may be available for diseases incurred or aggravated during the duty period.  38 C.F.R. § 3.6(a) (2014).  If the Veteran attended inactive duty for training (INACDUTRA), service connection is available for injury, but is not available for diseases other than an acute myocardial infarction, cardiac arrest, or cerebrovascular accident.  Id.

The claims file does not include the Veteran's personnel records, including any documentation of his periods of ACDUTRA and INACDUTRA with the Army National Guard.  Without these records, the Board is unable to determine whether the Veteran's claimed disabilities began during, or were aggravated by, a period of ACDUTRA or INACDUTRA.  Accordingly, a remand is required to obtain these records.

In addition, VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2014); 38 C.F.R. § 3.159(c)(4) (2014).  In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, the record is unclear as to whether the Veteran has a current foot and/or back disability (within the appeal period, from July 31, 2008, forward).  While he currently complains of bilateral foot and back pain, the record does not reflect current diagnoses of a bilateral foot or back disability (regardless of diagnoses, as discussed above, prior to July 31, 2008).  As such, the Board finds that VA examinations and opinions are warranted on the question of whether any identified current bilateral foot and/or back disabilities originated in service.

The VA examiner cannot be expected to interpret the personnel records and know which National Guard service dates are qualifying ACDUTRA or INACDUTRA periods.  The RO/AMC should prepare a memorandum to identify those dates of qualifying ACDUTRA and INACDUTRA periods to assist the VA examiner.

Accordingly, the case is REMANDED for the following actions:

1. Obtain the Veteran's personnel records and attempt to verify the dates of the Veteran's service in the Kansas Army National Guard, to include all of the periods of ACDUTRA and INACDUTRA.  If such verification of National Guard, ACDUTRA, or INACDUTRA service is unobtainable, a negative reply should be noted in writing and associated with the claims file.

2. Prepare a memorandum for the claims file, which identifies all periods of National Guard service which may be qualifying for service connection purposes, including whether ACDUTRA or INACDUTRA.

3. Then, schedule the Veteran for a VA examination(s) to address the relationship, if any, between any and all identified bilateral foot disabilities, including, but not limited to, bilateral plantar fasciitis, and/or back disabilities, to include, but not limited to degenerative disc disease with spondylosis, and active service.  The relevant documents in the record should be made available to the VA examiner(s), who should indicate on the examination report that he/she has reviewed the documents in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed.

Foot Disorder:

a) Diagnose any bilateral foot disability, to include, but not limited to, bilateral plantar fasciitis.  If the Veteran does not have a diagnosed bilateral foot disability, the VA examiner should so state.

b) If a bilateral foot disability is diagnosed, the VA examiner should advance opinions as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified bilateral foot disability:
1) had its onset during active service, ACDUTRA, and/or INACDUTRA;
2) pre-existed and was aggravated (worsened beyond normal progression) during active service, ACDUTRA, and/or INACDUTRA; or
3) otherwise originated during (related to) active service, ACDUTRA, and/or INACDUTRA.

In answering these questions, the VA examiner should specifically address the June 1992 letter from Dr. D.M. suggesting the Veteran's duty boots tended to aggravate the symptoms of the foot disability.

Back Disorder:

a) Diagnose any back disability, to include, but not limited to, degenerative disc disease with spondylosis.  If the Veteran does not have a diagnosed back disability, the VA examiner should so state.

b) If a back disability is diagnosed, the VA examiner should advance opinions as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified back disability:
1) had its onset during active service, ACDUTRA, and/or INACDUTRA;
2) pre-existed and was aggravated (worsened beyond normal progression) during active service, ACDUTRA, and/or INACDUTRA;
3) otherwise originated during (related to) active service, ACDUTRA, and/or INACDUTRA; or
4) is caused or aggravated by the bilateral foot disability.

In answering these questions, the VA examiner should specifically address the significance, if any, of the back injuries experienced during National Guard service.

For all opinions rendered, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.

4. After completion of the above and compliance with the requested actions has been ensured, readjudicate the claims for service connection for a bilateral foot disability and a back disability, in light of all the evidence of record.  If the determinations remain adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L.M. YASUI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



